Citation Nr: 0122821	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  97-15 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left hip, currently rated as 10 
percent disabling.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability residual to treatment received at a Department of 
Veterans Affairs (VA) facility in October 1992.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran was born in June 1922 and had active military 
service from November 1942 to January 1946. 

This appeal arises in part from a January 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied a claim for 
a rating above 10 percent for residuals of a shell fragment 
wound of the left hip.

In a November 1998 decision, the Board of Veterans' Appeals 
(Board) also denied the veteran's claim for an increased 
rating.  Thereafter, the veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2000, the Court issued a memorandum decision in 
which the November 1998 Board decision was vacated and 
remanded.  

While the appeal for an increased rating was being pursued, a 
separate claim for disability benefits under the provisions 
of 38 U.S.C.A. § 1151 was received in March 1997.  The 
veteran claimed he had incurred additional disability (an 
unsteady and irregular heartbeat, shortness of breath, a 
nervous condition and a kidney condition) due to treatment 
received and medication administered at a VA facility in 
October 1992.  An October 1997 rating decision found that the 
claim was not well grounded.  The veteran's notice of 
disagreement was received in November 1997, but the statement 
of the case was not issued until February 2000 because the 
veteran's appeal of the increased rating issue intervened.  
As will be more fully discussed below, his appeal was 
received in April 2000 and he requested a hearing before a 
hearing officer.  These actions were sufficient to perfect 
his appeal to the Board.  38 C.F.R. § 20.200.  


REMAND

In the September 2000 memorandum decision, the Court remanded 
the increased rating issue for further adjudication.  The 
Court noted that the veteran had been examined in October 
1996, but found that examination to be deficient.  In 
particular, the Court noted that the examination had been 
performed without access to the claims file and did not 
ascertain the degree of muscle impairment caused by the 
veteran's shell fragment wound in relation to the cardinal 
signs and symptoms of muscle disability listed in section 
4.56(c).  Finally, the Court observed that no tests of 
strength and endurance compared with the sound side were 
conducted to determine impairment as required under section 
38 C.F.R. § 4.56(d)(3)(iii). 

The Court also found an unadjudicated intertwined claim for 
secondary service connection for numbness and weakness of the 
left leg because of the veteran's complaints of left hip 
weakness, pain, fatigue, and muscle spasm.  Accordingly, the 
RO must address the veteran's claim for service connection 
for a left leg disability as secondary to the veteran's 
service-connected residuals of a shell fragment wound to the 
left hip.  The examination conducted in May 2000, is 
pertinent and must be considered; however, it also does not 
appear to be fully responsive to the expressed concerns of 
the Court.  

Regarding the veteran's claim for compensation under 
38 U.S.C.A. § 1151 for additional disability, the veteran 
requested a hearing before a hearing officer at the RO in his 
April 2000 substantive appeal.  In a June 2000 statement, the 
veteran's representative asked that the veteran's hearing 
request be canceled, and that no action be taken to schedule 
any further hearings.  However, in a July 26, 2000, 
statement, the veteran asserted that he still wanted a 
hearing at the RO.  That hearing has not been held.  
Accordingly, this issue must be remanded for the requested 
hearing.  

In a statement within his notice of disagreement with the 
denial of an increased rating which was received in March 
1997, the veteran claimed that he had suffered additional 
disability from treatment and medication he received at a VA 
Medical Center in October 1992.  The essence of that claim 
was repeated in his appeal of May 1997.  As noted above, that 
claim was denied, and the veteran has perfected an appeal on 
the issue. 

The Board notes that 38 U.S.C.A. § 1151 was revised, 
effective October 1, 1997, and the new version of the law is 
more restrictive than the old version.  The new version 
includes the requirement of fault, requiring that additional 
disability be the result of carelessness, negligence, lack of 
proper skill, error in judgment or similar fault on the part 
of VA in furnishing care, or that an event not reasonably be 
foreseeable.  However, the veteran's claim has been pending 
since before the change in the law. Since the new law is much 
less favorable to the appellant, it does not apply in the 
instant case.  VAOPGCPREC 40-97.

Under the applicable version of the law, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospital, medical, or 
surgical treatment, or examination, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (2000).  The applicable regulation 
further provides that, in determining whether additional 
disability resulted from a disease, injury or an aggravation 
of an existing disease or injury suffered as a result of VA 
hospitalization, medical, or surgical treatment, or 
examination, it is necessary to show that additional 
disability is actually the result of such disease, injury or 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  Furthermore, compensation will not 
be payable for the continuance or natural progress of the 
disease or injury for which the treatment was authorized, and 
will not be payable for the necessary consequences of medical 
or surgical treatment or examination properly administered 
with the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358 (2000). 

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  The VCAA is now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 5107 (West Supp. 2001).  
The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

Furthermore, the veteran's claim for benefits under 
38 U.S.C.A. § 1151 was denied as not well grounded.  The 
VCAA, § 7(b), 114 Stat. 2099 (2000), now requires 
readjudication of all issues denied as not well grounded 
after July 14, 1999.  This must be done by the agency of 
original jurisdiction.  See VAOPGCPREC 3-01.  

The Court has indicated that questions as to the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), must be 
addressed by VA in the first instance.  Holliday v. Principi, 
14 Vet. App. 280 (2001).  Regulations have been implemented 
to implement the VCAA.  66 Fed. Reg. 45620-32 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.159).  Accordingly, on 
remand, the RO must comply with all notification and 
development procedures contained in the VCAA and in the 
regulations implementing the VCAA.  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA medical records 
regarding the veteran's left hip and 
cardiovascular system which have been 
generated since the last request by the 
RO.  

2.  The appellant should be afforded a VA 
examination to determine the nature and 
severity of his service-connected 
residuals of a shell fragment wound of 
the left hip.  The examiner should 
provide diagnoses of all disorders of the 
veteran's left hip.  Such tests as the 
examining physician deems appropriate 
should be performed.  The examiner should 
determine the etiology of all diagnosed 
disorders, specifically, their 
relationship to the veteran's shell 
fragment wound of the left hip.  It 
should also be determined if the veteran 
has loss of deep fascia, loss of muscle 
substance, or loss of normal firm 
resistance of muscles compared with the 
sound side.  Regarding the veteran's left 
hip muscles, muscle spasm, loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination 
and/or uncertainty of movement should be 
noted to be present or absent.

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

3.  Regarding the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for 
an unsteady and irregular heartbeat, the 
RO should schedule a hearing for the 
appellant and any witnesses before a 
hearing officer at the RO.

4.  Regarding the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for 
additional disability due to VA treatment 
in October 1992, the RO should refer the 
claims file to a qualified physician for 
evaluation in order to obtain an opinion 
as to whether VA treatment of October 
1992, including the medication 
administered at that time, resulted in 
any additional disability, as the veteran 
has claimed.  The evaluating physician 
should specifically consider whether the 
claimed disabilities of unsteady and 
irregular heartbeat, shortness of breath, 
nervous condition, or kidney condition 
are present and can be related to that 
treatment.  As noted above, negligence or 
fault on the part of VA personnel is not 
a factor for consideration.  The opinions 
expressed must be accompanied by a 
complete rationale.  If the evaluating 
physician finds that a responsive answer 
cannot be derived from the record, 
examination(s) deemed necessary should be 
scheduled and conducted.  

5.  The RO should issue a rating decision 
concerning the issue of service 
connection for a left leg disability as 
secondary to the left hip disability.  If 
that claim is denied, the veteran and his 
representative must be informed of the 
veteran's appellate rights and notified 
of all requirements for completing an 
appeal in accordance with the provisions 
of 38 U.S.C.A. § 7105 (West 1991) and 
38 C.F.R. § 20.302 (2000).  These 
requirements include a timely notice of 
disagreement, a statement of the case, 
and a timely substantive appeal. 

6.  The RO should also readjudicate the 
veteran's appeals for an increased rating 
for residuals of a shell fragment wound 
of the left hip and for compensation 
under 38 U.S.C.A. § 1151 for additional 
disability due to VA treatment in October 
1992.  In the event that any issue on 
appeal are not resolved to the 
satisfaction of the veteran, the RO must 
issue a supplemental statement of the 
case, a copy of which should be provided 
the veteran and his representative.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes). 



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




